Citation Nr: 1435812	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  11-32 673	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to educational benefits in excess of the 40 percent level under the provisions of Chapter 33, Title 38, United States Code (Chapter 33 or Post 9/11 GI Bill).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2001 to September 2001, and from June 2003 to October 2003.  The record reflects she had additional service in the Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  It was previously remanded by a Board decision dated April 2014.  

The issues of service connection for right knee injury secondary to service-connected left knee injury, bilateral hip injury secondary to service-connected left knee injury, bilateral radiculopathy secondary to the hip injury, and entitlement to an increased rating for bilateral foot injury, have been raised by the record in a June 2014 application for disability compensation.  As they have not been adjudicated by the agency of original jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. The Veteran in this case served on active duty from January 2001 to September 2001, and from June 2003 to October 2003.  

2. In June 2014, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that a withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal by a written statement dated June 2014; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the claim on entitlement to educational benefits in excess of the 40 percent level under the provisions of Chapter 33, Title 38, United States Code (Chapter 33 or Post 9/11 GI Bill) is dismissed.




		

U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


